El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se trata de una moción pidiendo la desestimación del re-curso de apelación que fué interpuesto por el demandante-contra una resolución de la corte inferior, aprobando un memorándum de costas a favor del demandante.
*782La moción se funda en no haber presentado en tiempo el apelante su alegato, sosteniendo el recurso. Aparece de los autos que el apelante solicitó y obtuvo para la presentación del alegato una prórroga de 30 días, pero el mismo" no fué radicado dentro de la prórroga. Entonces viene la moción para desestimar y fué archivada el 21 de septiembre de 1924, y aunque el alegato se presentó en la misma fecha, fué presentado horas después.
Como esta controversia para ser resuelta descansa más bien en la discreción de esta Corte Suprema, tal vez hubié-ramos ejercido tal'discreción en sentido .favorable al ape-lante, si no fuera porque del mismo alegato nada se des-prende o se discute que pueda influir para que modifique-mos los términos de la resolución inferior.
En el pleito principal hubo demanda, contestación y con-trademanda. La demanda se declaró sin lugar y prosperó la contrademanda en su parte esencial, imponiéndose todas las costas al demandante. En la misma forma fué confir-mada la sentencia inferior por esta Corte Suprema. El memorándum de costas fué presentado por $314 y rebajado por la corte inferior a $214.00. Esta suma comprende $200 por honorarios de abogado. El apelante inconforme con la reducción insiste todavía en discutir la cuestión de temeri-dad y alega que no hubo tal por parte del demandante al establecer su demanda. Esto demuestra la frivolidad del re-curso. La corte inferior al dictar sentencia tuvo en cuenta la temeridad o culpa en que incurrió el demandante para imponerle las costas, y eñ apelación la sentencia no fué va-riada. Es, pues, un punto en controversia, que como cues-tión legal, no puede suscitarse de nuevo en este recurso sobre tasación y cobro de costas, si bien parece que la corte inferior no prescindió de apreciar el grado de temeridad del demandante al reducir a $200 el montante de honorarios de abogado, no abusando de su discreción..

Por lo expuesto, la apelación debe desestimarse..